CUNNINGHAM, J.,
Dissenting. — I am convinced that the trial court erred in receiving evidence of circumstances of the commission of larcenies and burglary by the defendants in *306the course of flight from the scene of the” homicide to the place of arrest. Such evidence is incompetent, because it is not of a character to throw light on the issue of murder on trial, within the general rule announced by this court in the ease of Crowell v. State, 15 Ariz. 66, 136 Pac. 279. The exceptions to the rule are mentioned in the Crowell Case, and the facts of this record do not place this case within any of those exceptions.
I am of the opinion the evidence of .the circumstances of the commission of the other crimes committed subsequent to the homicide could have no other effect than that of prejudicing the rights of the accused, particularly after the accused admitted the facts of their connection with the homicide and their flight. The circumstances of the acts of larceny and burglary and the ownership of the property injured could have no effect of throwing light upon or elucidating the issue of murder, or of establishing defendants’ guilt.
For this reason, I am of the opinion the judgment should be reversed and the cause remanded for a new trial.
. On evidence of other crimes in prosecution for murder, see note in 62 L. R. A. 200, 227, 278, 308, 320.